                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

HEATHER BURKE,

        Plaintiff,

v.                                                                               No. 16-cv-0470 SMV/JFR

STATE OF NEW MEXICO GENERAL SERVICES
DEPARTMENT, EDWYNN BURCKLE, JAY HONE,
ANGELA DAWSON, BRENDA GUETHS, and
KAREN BALTZLEY,

        Defendants.1

         ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
              MOTION TO LIMIT SUMMARY JUDGMENT BRIEFING

        THIS MATTER is before the Court on Defendants’ Motion to Limit Summary Judgment

Briefing and to Deny Plaintiff’s Motion for Partial Summary Judgment on Counts I and III Without

Prejudice [Doc. 231], filed on September 30, 2019. Plaintiff responded on October 8, 2019.

[Doc. 233]. Defendants replied on October 11, 2019. [Doc. 238]. The Court held Oral Argument

on the Motion on October 16, 2019. [Doc. 243]. The parties have consented to have the

undersigned conduct dispositive proceedings and enter final judgment in this matter. [Doc. 104].

The Court has considered the briefing, the relevant portions of the record, the relevant law, and

the oral argument. For the reasons stated on the record at the October 16, 2019 Oral Argument,

Defendants’ Motion is GRANTED IN PART and DENIED IN PART.




1
  The State of New Mexico is no longer a party in this action. See [Docs. 50, 53]. All other Defendants were named
in Plaintiff’s Amended Complaints [Docs. 53, 54] following remand from the Tenth Circuit.
       IT IS ORDERED, ADJUDGED, AND DECREED that Defendants’ Motion [Doc. 231]

is GRANTED to the extent that Plaintiff may not file additional motions for partial summary

judgment or motions for summary judgment without filing a motion requesting leave of Court.

See United States v. Copar Pumice Co., No. 09-cv-1201 JP/KBM, 2013 WL 12159365, at *3–6

(D.N.M. Sept. 12, 2013).

       IT IS FURTHER ORDERED that Defendants’ request that the Court deny without

prejudice Plaintiff’s pending Motion and Memorandum in Support of Partial Summary Judgment

on Count I: Fair Pay for Women Act and Count III: Inspection of Public Records Act [Doc. 230]

is DENIED. Defendants must respond to this Motion no later than October 30, 2019.

       IT IS SO ORDERED.

                                                          _____________________________
                                                          STEPHAN M. VIDMAR
                                                          United States Magistrate Judge




                                             2
